390 Mich. 383 (1973)
212 N.W.2d 21
PEOPLE
v.
ALLEN
No. 3 November Term 1973, Docket No. 54,341.
Supreme Court of Michigan.
Decided November 21, 1973.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Thomas M. Khalil, Assistant Prosecuting Attorney, for the people.
State Appellate Defender Office (by Dennis H. Benson and Marshall Redman), for defendant on appeal.
PER CURIAM:
The question presented by this appeal is whether the corpus delicti of felony murder MCLA 750.316; MSA 28.548 may be established without evidence independent of the accused person's confession of the essential element that distinguishes the offense of first-degree murder from second-degree murder.
For the reasons set forth in the dissenting opinion of Judge (now Justice) LEVIN in the Court of Appeals, 39 Mich App 483, 494; 197 NW2d 874 (1972), we hold it may not.
*386 We adopt the opinion of Justice LEVIN as the opinion of this Court.
Reversed, the judgment of conviction is modified to reduce the offense of which the defendant stands convicted to murder in the second degree and the defendant is remanded for resentencing on second-degree murder.
T.M. KAVANAGH, C.J., and T.E. BRENNAN, T.G. KAVANAGH, SWAINSON, WILLIAMS, and M.S. COLEMAN, JJ., concurred.
LEVIN, J., did not sit in this case.